Citation Nr: 0121230	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left ankle/foot 
disability.

2.  Entitlement to service connection for perforation of the 
right eardrum.



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1994 to May 1997.

RO rating decisions in June and November 1998 granted service 
connection for residuals of an umbilical hernia repair, and 
assigned a noncompensable evaluation under Diagnostic Code 
7399-7339; granted service connection for residuals of a 
fracture of the coccyx (tailbone), and assigned a 
noncompensable evaluation under Diagnostic Code 5299-5298; 
denied service connection for a left ankle disability; and 
denied service connection for a perforated right eardrum.

The veteran appealed these rating decisions to the Board of 
Veterans' Appeals (Board), and in an April 2000 decision the 
Board found that the schedular criteria for a compensable 
rating for residuals of an umbilical hernia repair were not 
met; the criteria for a 10 percent evaluation for residuals 
of a fracture of the coccyx (tailbone) were met; and service 
connection was denied for a left ankle disability and for 
perforation of the right eardrum on the basis that these 
claims were not well grounded.

The veteran appealed the April 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a December 2000 joint motion to 
the Court, the parties requested that the April 2000 Board 
decision be vacated and remanded, in part, for 
readjudication.  The parties agreed that the appeal as to the 
issues regarding a compensable rating for residuals of an 
umbilical hernia repair and the 10 percent evaluation for 
residuals of a fracture of the coccyx should be deemed 
abandoned.  The parties agreed that the remaining service 
connection claims should be remanded due to the recent 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000), 
concerning the assistance to be afforded claimants of 
veterans benefits.  In a December 2000 order, the Court 
granted the parties' motion, and the case was thereafter 
returned to the Board.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

(1)  Left Ankle/Foot Disability

Service medical records show that the veteran was treated for 
left foot and ankle pain in April 1996.  The veteran reported 
pain while walking, and gave no history of injury or fall 
down.  The examiner noted full range of motion.  The 
assessment was little sprain on the left side of foot.  On a 
"Report of Medical History" completed by the veteran in April 
1997, the veteran reported foot trouble.  The examiner noted 
"left ankle snaps."

In this case, a report of VA examination in February 1998 
noted some cracking sounds during the range of motion in the 
left ankle; the diagnosis was a normal left knee, left ankle, 
and left shoulder.  There was no assessment of the veteran's 
left foot.  The provisions of 38 C.F.R. § 4.59 (2000) 
recognize crepitation as a sign of disease. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Likewise, where there is a reasonable possibility that a 
current condition is related to, or is the residual of, a 
condition experienced in service VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, an examination is required to obtain a medical 
opinion as to (a) whether the veteran has a current left 
ankle or foot disability, and (b) whether it is at least as 
likely as not that the veteran's claimed current disability 
is related to symptoms noted in service-e.g., the sprained 
left foot or the snapping of the left ankle.



(2)  Perforation of the Right Eardrum

Service medical records show that the veteran sought 
treatment in August 1995 for pain in his right ear and upper 
respiratory congestion.  The examiner noted serous drainage 
of the tympanic membrane but no perforation of the right 
eardrum.  The temporomandibular joint was tender to touch, 
and there was tragus pain to ear.  The assessment was 
tympanic membrane serous otitis.  The veteran was prescribed 
medications and follow-up treatment.

Service medical records of an audiogram dated in April 1997 
note that the veteran was routinely exposed to hazardous 
noise.  At a VA examination in February 1998, shortly after 
discharge from service, it was noted that the veteran's right 
eardrum was perforated. 

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  In this case there is competent evidence of current 
perforation of the right eardrum.  Records show that the 
veteran was treated for tympanic membrane serous otitis of 
the right ear in service and that he was routinely exposed to 
hazardous noise, but there is no competent medical opinion as 
to whether the current perforation of the right eardrum is 
related to service in any way.  Therefore, the evidence is 
insufficient to decide the claim, and a new examination is 
necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a left ankle or foot 
disability since service, as well as for 
perforation of the right eardrum.
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.  The veteran should be advised of 
any records the RO is unable to obtain.

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any left 
ankle or foot disability.  The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

a.  Whether the veteran has a 
current left ankle or foot 
disability.

b.  Whether it is at least as likely 
as not any current left ankle or 
foot disability is related to 
symptoms noted in service-e.g., the 
sprained left foot or the snapping 
of the left ankle.

3.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of the 
perforated right eardrum. The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

Whether it is at least as likely as 
not that the veteran has a current 
perforated right eardrum related to 
the incident of tympanic membrane 
serous otitis noted in service, to 
noise exposure in service, or to 
another incident of service.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for service connection for a left 
ankle/foot disability and for perforation 
of the right eardrum.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




